Exhibit 10.2

IRREVOCABLE PROXY

This IRREVOCABLE PROXY (this “Irrevocable Proxy”), is made and entered into as
of August 23, 2015, by and between Hubbell Incorporated, a Connecticut
corporation (the “Company”), and the Bessemer Trust Company, N.A., in its
capacity as trustee (together with any successors as trustee, the “Trustee”) of
the Roche Trust and the Hubbell Trust (together with the Roche Trust, the
“Trusts”). Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Reclassification Agreement.

WHEREAS, the Company and the Trustee, in its capacity as trustee of the Roche
Trust and the Hubbell Trust, have entered into that certain Reclassification
Agreement, dated as of the date hereof (the “Reclassification Agreement”),
pursuant to which, among other things, (a) each share of Class A Stock issued
and outstanding immediately prior to the Effective Time shall be entitled to
receive the Class A Per Share Cash Consideration and (b) each share of Class A
Stock issued and outstanding immediately prior to the Effective Time and each
share of Class B Stock issued and outstanding immediately prior to the Effective
Time shall be reclassified into one (1) share of Common Stock, and shall
continue in existence as an issued and outstanding share of Common Stock;

WHEREAS, pursuant to Section 5.4 of the Reclassification Agreement, the Trustee
has agreed, on behalf of each Trust, to certain voting obligations with respect
to the Covered Shares, as more specifically set forth therein, and this
Irrevocable Proxy constitutes the Trust Proxy for purposes of the
Reclassification Agreement; and

WHEREAS, the parties intend that this Irrevocable Proxy shall be a “proxy”
created under and pursuant to Section 33-706 of the Connecticut Business
Corporation Act (Conn. Gen. Stat. § 33-600 et seq.) (the “CBCA”), and that the
irrevocable appointment of proxies by the Trustee pursuant to this Irrevocable
Proxy are intended to be coupled with an interest by virtue of the Trustee’s
entering into the Reclassification Agreement, on behalf of the Trusts, and the
voting obligations contained therein.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE 1 — PROXY

1.1 Proxy. The Trustee, on behalf of each Trust, hereby irrevocably appoints (to
the fullest extent permitted by the CBCA) as its proxy and attorney-in-fact
David G. Nord, William R. Sperry and An-Ping Hsieh in their respective
capacities as officers of the Company, and any individual who shall hereafter
succeed any such officer of the Company, and any other person designated in
writing by the Company (the “Proxies”), each of them individually, with full
power of substitution and resubstitution, to vote or execute written consents
with respect to the Covered Shares in accordance with Section 5.4(a) of the
Reclassification Agreement at the Shareholders’ Meeting, at any other annual or
special meeting of the Shareholders, however called, including any adjournment
or postponement thereof, at which any of the matters described in Section 5.4(a)
of the Reclassification Agreement is to be considered or in connection with any
written consent of the Shareholders which may be executed from time to time.



--------------------------------------------------------------------------------

1.2 Action by Proxies. Any instruction pursuant to the proxy and power of
attorney granted in Section 1.1 may be given by any of the Proxies, acting
individually.

1.3 Consideration. This Irrevocable Proxy is coupled with an interest by virtue
of, among other things, the voting obligations of the Trustee set forth in the
Reclassification Agreement, was given by the Trustee, on behalf of each Trust,
to induce the Company to enter into the Reclassification Agreement and, pursuant
to Section 33-706(d)(5) of the CBCA, shall be irrevocable.

ARTICLE 2 – COVENANTS

2.1 Further Assurances. Each of the parties hereto shall use its reasonable best
efforts to take, or cause to be taken, all appropriate action, to do or cause to
be done all things necessary, proper or advisable under applicable law, and to
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Irrevocable Proxy and to consummate and make
effective the actions contemplated by this Irrevocable Proxy.

ARTICLE 3 – TERM

3.1 Term. The proxy granted pursuant to Section 1.1 shall be effective on the
date first set forth above and shall survive until the Closing (whereupon this
Irrevocable Proxy shall terminate automatically and be without further force and
effect), unless terminated earlier pursuant to Section 3.2 (the “Term”). The
appointment of the Proxies is intended to remain valid for the entire duration
of the Term, in accordance with Section 33-706(c) of the CBCA.

3.2 Termination. This Irrevocable Proxy shall be terminated automatically upon
the termination of the Reclassification Agreement in accordance with its terms;
provided, that this Irrevocable Proxy shall come back into full force and
effect, without any further action of either party, if the Reclassification
Agreement is reinstated pursuant to Section 5.7(c) of the Reclassification
Agreement.

ARTICLE 4 – MISCELLANEOUS

4.1 Specific Performance. The parties acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Irrevocable
Proxy were not performed in accordance with their specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that, prior to the
termination of this Irrevocable Proxy pursuant to Section 3.2, the parties shall
be entitled to seek an injunction or injunctions to prevent breaches of this
Irrevocable Proxy and to enforce specifically the performance of terms and
provisions of this Irrevocable Proxy, without proof of actual damages (and each
party hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

 

- 2 -



--------------------------------------------------------------------------------

4.2 Successors and Assigns. Neither this Irrevocable Proxy, nor any of the
rights, interests or obligations hereunder, shall be assigned by any of the
parties (whether by operation of Law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this
Irrevocable Proxy shall be binding upon, inure to the benefit of and be
enforceable by the parties, and their respective successors and permitted
assigns. Any assignment or purported assignment in violation of this provision
shall be void and of no effect.

4.3 No Third Party Beneficiaries. Nothing in this Irrevocable Proxy, express or
implied, is intended or shall be construed to create any third party
beneficiaries.

4.4 Notices. All notices, requests, claims, demands and other communications
hereunder shall be given in accordance with Section 8.9 of the Reclassification
Agreement.

4.5 Governing Law. This Irrevocable Proxy shall be governed by the Laws of the
State of Connecticut, without giving effect to the conflict of laws principles
thereof. Each party irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the Connecticut Superior Court and United States
District Court for the District of Connecticut, for any action or proceeding,
arising out of or relating to this Irrevocable Proxy, and the actions
contemplated by this Irrevocable Proxy (and agrees not to commence any action
except in any such court); provided, that, with respect to any such action or
proceeding filed in the Connecticut Superior Court, the parties will jointly
request an assignment to the Complex Litigation Docket pursuant to Section 23-15
of the Connecticut Practice Book. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action or proceeding in the
Connecticut Superior Court or the United States District Court for the District
of Connecticut, and further, irrevocably and unconditionally waives, and agrees
not to plead or claim in any such court, that any action or proceeding brought
in any such court has been brought in an inconvenient forum. Each party
irrevocably and unconditionally waives any right it may have to a trial by jury,
in connection with any action or proceeding arising out of or relating to this
Irrevocable Proxy, and the actions contemplated by this Irrevocable Proxy.

4.6 Entire Agreement. The Reclassification Agreement (including the exhibits and
annexes attached hereto) and this Irrevocable Proxy constitute the entire
agreement among the parties, and supersede all prior agreements, understandings,
arrangements or representations, by or among the parties, written and oral, with
respect to the subject matter hereof.

4.7 Amendments. This Irrevocable Proxy may not be altered, amended or
supplemented, except by an agreement in writing signed by each of the parties
hereto.

4.8 Severability. If any term or other provision of this Irrevocable Proxy is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Irrevocable Proxy shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in

 

- 3 -



--------------------------------------------------------------------------------

good faith to modify this Irrevocable Proxy so as to effect the original intent
of the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

4.9 Counterparts. This Irrevocable Proxy may be executed in any number of
counterparts (including by facsimile, portable document format (.pdf) or other
electronic transmission), which together shall constitute one and the same
Irrevocable Proxy. The parties may execute more than one copy of the Irrevocable
Proxy, each of which shall constitute an original.

[Signature Page Follows]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Irrevocable Proxy to
be executed by its officer thereunto duly authorized as of the date first
written above.

 

HUBBELL INCORPORATED By:  

/s/ David G. Nord

  Name:   David G. Nord   Title:   Chairman, President and CEO BESSEMER TRUST
COMPANY, N.A., as the Trustee of The Louie E. Roche Trust By:  

/s/ James L. Kronenberg

  Name:   James L. Kronenberg   Title:   Chief Fiduciary Counsel BESSEMER TRUST
COMPANY, N.A., as the Trustee of The Harvey Hubbell Trust By:  

/s/ James L. Kronenberg

  Name:   James L. Kronenberg   Title:   Chief Fiduciary Counsel

[Signature Page to Irrevocable Proxy]